Russell, J.
Where suit is brought in the plaintiff’s individual capacity, to recover damages for an alleged injury to property, the title to which is alleged to be in him, an amendment adding merely, after the name of the plaintiff, the words, “as administrator of” a named person, is not sufficient to state a cause of action in the plaintiff as legal representative of the estate of that person, unless it is alleged, either in the original petition or in the amendment, that the title to the property was in the person named as decedent, and that that person is in fact dead and that the plaintiff has been duly appointed and qualified as administrator upon the decedent’s estate. In the present ease the petition as amended failed to set forth a cause of action in the plaintiff as the legal representative of the person named, and it was error to overrule a demurrer raising this objection. In view of this erroneous ruling, it is unnecessary to determine any of the questions raised by the plea in abatement. Judgment reversed.